Per Curiam,
There has been submitted for our approval the substituted bond of Harold *556E. Anderson, a private detective previously licensed by this court. For reasons set forth below, such approval will be withheld.
Since the license above referred to was issued to the applicant, the district attorney of this county has appointed him assistant county detective on a part-time basis. In consequence, that portion of the licensee’s time which is spent on official business is indistinguishable from the time spent on the business of his clients and there is no practical way in which such a division could be made or enforced. In our considered opinion it is against public policy to continue a private detective license in one who has obtained official standing as a public officer. Such duality permits access to places, records and information which ordinarily would be closed to a private investigator, and therefore gives to such investigator an advantage which he ought not to have. Private detectives are not public officers: Commonwealth v. Quinn, 144 Pa. Superior Ct. 400, 409, 410. They have no more right to carry firearms or other means of self-protection than ordinary citizens, nor should they be permitted to wear badges or insignia similar to that of public policemen: In re Licensed Detectives, 60 D. & C. 544, 546. Therefore, to continue a license in one who has such rights because of official position would be to create a hybrid, semi-official detective such as is not countenanced by any law known to us.. We shall, therefore, withhold approval of the proffered bond and suspend the applicant’s license during hi;s tenure as assistant county detective.
There has not been the slightest hint that the applicant has not conducted himself with decorum. Our action is taken because of the dictates of public policy as above referred to.
And now, to wit, October 29,1951, approval of applicant’s bond is withheld and his license is suspended.